ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Rebecca Marie Coleman for further x'eview of the court of appeals’ decision filed March 11, 1997, State v. Coleman, 560 N.W.2d 717 (Minn.App.1997), be, and the same is, denied. A denial of a petition for review “does not give the court of appeals’ decision any more or less precedential weight than a court of appeals’ decision from which no review was sought.” Murphy v. Milbank Mut. Ins. Co., 388 N.W.2d 732, 739 (Minn.1986). The court of appeals in the instant case held, inter alia, that a custodial statement taken by the police in violation of the recording requirement of State v. Scales, 518 N.W.2d 587 (Minn.1994), may be used by the state to impeach a defendant’s inconsistent testimony at trial even where the statement may not be used by the state in its case-in-chief. 560 N.W.2d at 721. We wish to make it clear to the bench and bar that at this time we chose not to address the issue of whether, and to what extent, the state may use for impeachment purposes evidence of statements obtained from the defendant in violation of the Scales recording requirement. Although we agree that the court of appeals properly affirmed defendant’s conviction, we neither agree nor disagree with its holding regarding impeachment use of a statement taken in violation of Scales. Denied.
BY THE COURT:
/s/ Alexander M. Keith
A.M. Keith Chief Justice
PAGE, J., took no part in the consideration or decision of this case.